DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to remarks filed on 09/23/2021. Accordingly Claims 1, 4-16 and 18-20 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et. al. (U.S. 20140376788, December 25, 2014)(hereinafter, “Xu”) in view of Silver et. al. (U.S. 20170106183, PD October, 16, 2015)(hereinafter, “Silver”), Lukac et. al. (“Contactless Recognition of Respiration Phases Using Web Camera”, International Conference Radioelektonika, 2014)(hereinafter, “Lukac”), Messerschmidt (U.S. 20140051941, February 20, 2014)(hereinafter, “Messerschmidt”) and Tran (U.S. 20130231574, September 5, 2013)(hereinafter, “Tran”),.
Regarding Claim 1, Xu teaches: A device for sensor position guidance (Figs. 1-4), said device comprising: 
 a computer comprising a processor, and a memory that stores instructions, which, when executed by the processor causes the processor (“FIG. 1 shows an example video imaging device 102 capturing video of first and second regions of interest 106 and 107, respectively. A video imaging device may have a plurality of outputs from which the video can be retrieved or otherwise received on a per-channel basis and may incorporate one or more memory, storage devices, and processors for executing machine readable program instructions for processing and analyzing video in accordance with the teachings hereof. Video captured by a video imaging device is processed to isolate a first and second region of interest.” [0017]) to:
obtain image data of at least a subject’s body area showing motion of the body area (Fig. 1, element 102, video imaging device, “A processor integral to the video imaging device 102 receives video, processes the image frames in a manner as disclosed herein in real-time, and communicates signal(s) to display device 112 via antenna 110 or to one or more remote devices over network 101.” [0043]; “At step 202, receive a video captured of a first and second region of interest of a subject being monitored for a desired physiological function. The video is captured by a video imaging device. The video comprises a plurality of time-sequential image frames. The first region is an area of exposed skin wherein a desired signal corresponding to the physiological function can be registered. The second region is an area where a movement by the subject is likely to induce motion artifacts into the signal.” [0047], “…Motion Detection Processor 406 receives the isolated second region from Region of Interest Isolator 403 and, by processing pixels of the isolated second region, proceeds to identify time intervals where a movement by the subject has occurred. Signal Compensation Module 407 receives the 
Regarding limitations, analyze the obtained image data by generating a motion map indicating a strength of motion in the body area and/or a pulsatility map indicating a strength of pulsatility in the body area, and by generating a restrictions map indicating placement restrictions, wherein places where the subject has wounds, scars, skin breakdown, bandages or equipment are subject to the placement restrictions to determine by use of the motion map and/or pulsatility map, one or more locations of the body area, not subject to the placement restrictions, showing maximal movement caused by respiration and/or heart beat based on a strength of motion and/or a strength of pulsatility in the body area; select as an optimum location, a point of maximal strength of motion in the motion map or a point of maximal strength of pulsatility in the pulsatility map and to provide guidance information indicating the optimum location, Xu teaches a method for receiving the video time-sequential image frames of the regions monitored for physiological information analysis such as heart rate variability and respiration rate [0046-0054], see Figs. 2-3. Extraction of the physiological signal and time interval of movement occurrences analysis is performed based on thresholds of the degree of movement for the physiological signal an alert indicator notification is sent when the desired physiological event being monitored has occurred [0056-0058]. This method is performed by the system depicted in Fig. 4, where regions of interest are extracted by the Region of Interest Isolator, the Time-Series Extractor receives the first isolated region of interest to generate time-series signal information and extracts physiological signals corresponding to the physiological function of the subject being monitored. The Motion Detection Processor  receives the second region of interest to identify time intervals where movement has occurred, which is processed to obtain physiological signals that are analyzed to obtain cardiac and/or respiratory signal information and determine whether a physiological event has occurred [0063-0065].)
Xu is silent with regards to a motion map and/or a pulsatility map.

Silver in the field of cardiac resuscitation teaches avoidance placement of a sensor directly on or over the spine using imaging of the spine provided to the posterior assembly [0105]; “..while the sensor casing and motion sensor may initially be contained within a portion of the electrode pad (e.g., a housing, recess or receptacle thereof), the sensor casing and motion sensor may be removable therefrom, so that the rescuer can place the sensor casing and motion sensor at any suitable location. For instance, it may be desirable for the sensor to be placed at a location away from the electrode pad (e.g., to avoid wounds, provide more accurate CPR measurements) and so the rescuer may have the ability to easily access the sensor for subsequent placement. Or, it may be desirable for only the sensor to be employed, without the electrode pad, hence, it would be beneficial for the rescuer to have the flexibility to take the sensor from the electrode pad and place the sensor where needed. In some cases, it may be desirable for the sensor to be removed from the electrode pad and placed on the surface (e.g., backboard, mattress, gurney) on which the patient resides.” [0116].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Xu a restrictions map indicating placement restrictions as taught in Silver to place a sensor in a position in which it will move the least.
Silver is silent with regards to a motion map and/or a pulsatility map.
Lukac in the field of methods for patient monitoring teaches an approach using video sequence for extraction of respiration phases by a Lucas-Kanade method for obtaining 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Xu a motion map and/or a pulsatility map as taught in Lukac for “…respiration monitoring and motion compensation.” (Lukac, Section: Introduction).
Messerschmidt in the field of portable physiological measurement systems teaches a portable device that includes two sensors either attached to the device or positioned on a detachable unit (see Figs. 1A and 1B) on the same planar surface a fixed distance apart [0021-0022]. As seen from Fig 7A-D, “…a user interface screen 702 (FIG. 7A) at the portable device 101 provides measurement selection options to the user 302. The user 302 can select one or more physiological measurements such as, but not limited to, blood pressure, ECG, heart beat, body temperature, galvanic skin response/stress level, body water content, body fat content, etc. Next at a user interface screen 704 (FIG. 7B), instructions on how to hold and place the portable device 101 with respect to the user 302 is provided. A user interface screen 706 (FIG. 7C) provides additional instructions to achieve proper positioning and contact between the sensors/electrodes included in the portable device 101 and the user 302. The user interface screen 706 may be provided in response to an indication that one or more of the sensors/electrodes (corresponding to those measurements selected by the user 302 in the user interface screen 702) is not detecting physiological parameters or the detected signals are incorrect (out of range, too low signal, etc.). As an example, if contact with the first and/or second sensors 120, 122 is improper, a user interface screen 708 can be provided to the user 302 to interactively aid in proper positioning of the first and second sensors 120, 122 to a particular portion of the user's 302 body to obtain an accurate blood pressure measurement. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu to select from the determined one or more locations an optimum location based on a strength of movement and provide guidance information indicating the optimum location at which a sensor for monitoring respiration and/or heart rate should be placed to said subject’s body as taught in Messerschmidt for interactive aid in proper positioning sensors to a particular part of the body to obtain accurate physiological measurements (Messerschmidt, [0045]).
Messerschmidt does not explicitly teach the sensor to be “wearable”.

Since Xu has the hardware and software system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu to include a wearable sensor as taught in Tran since the wearable sensor “…is small, easily worn by the patient or wearer during periods of exercise or day-to-day activities, and non-invasively measures blood pressure can be done in a matter of seconds without affecting the patient or wearer. An on-board or remote processor can analyze the time-dependent measurements to generate statistics on a patient or wearer's blood pressure (e.g., average pressures, standard deviation, beat-to-beat pressure variations)…” (Tran, [0022]). 
The combinational teachings of Xu, Silver, Lukac, Messerschmidt and Tran provide enough teachings, suggestion or motivation for one of ordinary skill in the art to arrive at the limitations, “and by generating a restrictions map indicating placement restrictions, wherein places where the subject has wounds, scars, skin breakdown, bandages or equipment are subject to the placement restrictions to determine by use of the motion map and/or pulsatility map; and select from the determined one or more locations an optimum location based on a strength of movement and provide guidance information indicating the optimum location at 
Regarding Claim 7, the combination of references Xu, Silver, Lukac, Messerschmidt, and Tran substantially teach the claim limitations as noted above. 
Xu further teaches: “The workstation 412 is shown comprising a computer case housing a motherboard, CPU, memory, interface, storage device, and a communications link such as a network card. The workstation is also shown having a display device 413 such as a CRT, LCD, or touchscreen display. An alphanumeric keyboard 414 and a mouse 415 effectuate a user input. It should be appreciated that the workstation has an operating system and other specialized software configured to display a variety of numeric values, text, scroll bars, pull-down menus with user selectable options, and the like, for entering, selecting, or modifying information. The workstation has a removable media 416 and implements an external database 417 wherein various records are stored. Although the database is shown as an external device, the database may be internal to computer case mounted on a hard disk housed therein. Records stored in the database can be indexed, searched, and retrieved in response to a query. Patient information can be stored to any of the records in the database and used for physiological event monitoring. Any of the modules and processing units of FIG. 4 are in communication with the workstation via pathways (not shown) and may further be in communication with one or more remote devices over network 101 including video imaging device 102. It should be appreciated that some or all of the functionality performed by any of the 
Xu does not explicitly teach: wherein the instructions, when executed by the processor, further cause the processor to receive said guidance information and for indicating the selected location to a user based on said guidance information. 
Messerschmidt in the field of portable physiological measurement systems teaches a portable device that includes two sensors either attached to the device or positioned on a detachable unit (see Figs. 1A and 1B) on the same planar surface a fixed distance apart [0021-0022]. As seen from Fig 7A-D, “…a user interface screen 702 (FIG. 7A) at the portable device 101 provides measurement selection options to the user 302. The user 302 can select one or more physiological measurements such as, but not limited to, blood pressure, ECG, heart beat, body temperature, galvanic skin response/stress level, body water content, body fat content, etc. Next at a user interface screen 704 (FIG. 7B), instructions on how to hold and place the portable device 101 with respect to the user 302 is provided. A user interface screen 706 (FIG. 7C) provides additional instructions to achieve proper positioning and contact between the sensors/electrodes included in the portable device 101 and the user 302. The user interface screen 706 may be provided in response to an indication that one or more of the sensors/electrodes (corresponding to those measurements selected by the user 302 in the user interface screen 702) is not detecting physiological parameters or the detected signals are incorrect (out of range, too low signal, etc.). As an example, if contact with the first and/or second sensors 120, 122 is improper, a user interface screen 708 can be provided to the user 302 to interactively aid in proper positioning of the first and second sensors 120, 122 to a particular portion of the user's 302 body to obtain an accurate blood pressure measurement. The amount of skin-to-sensor contact pressure with which each of the first and second sensors 120, 122 contacts the user 302 is proportional to the amplitude of the respective blood pulse waveforms detected by the first and second sensors 120, 122. The greater the contact pressure 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor instructions in Xu such that, the processor receives said guidance information and for indicating the selected location to a user based on said guidance information as taught in Messerschmidt for interactive aid in proper positioning sensors to a particular part of the body to obtain accurate physiological measurements (Messerschmidt, [0045]).
Regarding Claim 9, the combination of references Xu, Silver, Lukac, Messerschmidt, and Tran substantially teach the claim limitations as noted above.
Xu further teaches: wherein the instructions when executed by the processor, further cause the processor to: determine respiration and/or heart rate of the subject from the obtained image data, wherein said analyzer is configured to use the determined respiration and/or heart rate of the subject in the determination of the one or more locations of the body area showing 
Regarding Claim 10, Xu teaches: A system for sensor position guidance (Figs. 1 and 4), said system comprising:
a imaging unit configured to acquire said image data of at least a subject's body area showing motion of said body area (Fig. 1, element 102, video imaging device, obtaining video time-sequential image frames of monitored regions of a subject [0042],Fig. 2, [0047],
and a device for sensor position guidance based on the acquired image data, the device comprising: a processor, and a memory that stores instructions, which, when executed by the processor causes the processor (“FIG. 1 shows an example video imaging device 102 capturing video of first and second regions of interest 106 and 107, respectively. A video imaging device may have a plurality of outputs from which the video can be retrieved or otherwise received on a per-channel basis and may incorporate one or more memory, storage devices, and processors for executing machine readable program instructions for processing and analyzing video in accordance with the teachings hereof. Video captured by a video imaging device is processed to isolate a first and second region of interest.” [0017]) to:
obtain image data of at least a subject’s body area showing motion of the body area (Fig. 1, element 102, video imaging device, “A processor integral to the video imaging device 102 receives video, processes the image frames in a manner as disclosed herein in real-time, and communicates signal(s) to display device 112 via antenna 110 or to one or more remote devices over network 101.” [0043]; “At step 202, receive a video captured of a first and second 
Regarding limitations, analyze the obtained image data by generating a motion map indicating a strength of motion in the body area and/or a pulsatility map indicating a strength of pulsatility in the body area, and by generating a restrictions map indicating placement restrictions, wherein places where the subject has wounds, scars, skin breakdown, bandages or equipment are subject to the placement restrictions to determine by use of the motion map and/or pulsatility map, one or more locations of the body area, not subject to the placement restrictions, showing maximal movement caused by respiration and/or heart beat based on a strength of motion and/or a strength of pulsatility in the body area; select as an optimum location, a point of maximal strength of motion in the motion map or a point of maximal strength of pulsatility in the pulsatility map and to provide guidance information indicating the optimum location, Xu teaches a method for receiving the video time-sequential image frames of the regions monitored for physiological information analysis such as heart rate variability and respiration rate [0046-0054], see Figs. 2-3. Extraction of the physiological signal and time interval of movement occurrences analysis is performed based on thresholds of the degree of movement for the physiological signal an alert indicator notification is sent when the desired physiological event being monitored has occurred [0056-0058]. This method is performed by the system depicted in Fig. 4, where regions of interest are extracted by the Region of Interest Isolator, the Time-Series Extractor receives the first isolated region of interest to generate time-series signal information and extracts physiological signals corresponding to the physiological function of the subject being monitored. The Motion Detection Processor  receives the second region of interest to identify time intervals where movement has occurred, which is processed to obtain physiological signals that are analyzed to obtain cardiac and/or respiratory signal information and determine whether a physiological event has occurred [0063-0065].)
Xu is silent with regards to a motion map and/or a pulsatility map.
Xu does not teach: placement restrictions, and by generating a restrictions map indicating placement restrictions, wherein places where the subject has wounds, scars, skin breakdown, bandages or equipment are subject to the placement restrictions to determine by use of the motion map and/or pulsatility map; and select from the determined one or more locations an optimum location based on a strength of movement and provide guidance information indicating the optimum location at which a wearable sensor for monitoring respiration and/or heart rate should be placed to said subject’s body.
Silver in the field of cardiac resuscitation teaches avoidance placement of a sensor directly on or over the spine using imaging of the spine provided to the posterior assembly [0105]; “..while the sensor casing and motion sensor may initially be contained within a portion of the electrode pad (e.g., a housing, recess or receptacle thereof), the sensor casing and motion sensor may be removable therefrom, so that the rescuer can place the sensor casing and motion sensor at any suitable location. For instance, it may be desirable for the sensor to be placed at a location away from the electrode pad (e.g., to avoid wounds, provide more accurate CPR measurements) and so the rescuer may have the ability to easily access the sensor for subsequent placement. Or, it may be desirable for only the sensor to be employed, without the electrode pad, hence, it would be beneficial for the rescuer to have the flexibility to take the sensor from the electrode pad and place the sensor where needed. In some cases, it 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Xu a restrictions map indicating placement restrictions as taught in Silver to place a sensor in a position in which it will move the least.
Silver is silent with regards to a motion map and/or a pulsatility map.
Lukac in the field of methods for patient monitoring teaches an approach using video sequence for extraction of respiration phases by a Lucas-Kanade method for obtaining velocities, signal to noise ratio calculation and respiration motion with correlation coefficient analysis is conducted. Figs. 1 shows SNR overlaid on a video frame where locations of high SNR indicate maximum movement and Fig. 4 respiration trajectories with maximum movement indicated (Sections: Introduction and Results). These figs are considered “motion map and/or a pulsatilty map” to meet the claim limitations.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Xu a motion map and/or a pulsatility map as taught in Lukac for “…respiration monitoring and motion compensation.” (Lukac, Section: Introduction).
Messerschmidt in the field of portable physiological measurement systems teaches a portable device that includes two sensors either attached to the device or positioned on a detachable unit (see Figs. 1A and 1B) on the same planar surface a fixed distance apart [0021-0022]. As seen from Fig 7A-D, “…a user interface screen 702 (FIG. 7A) at the portable device 101 provides measurement selection options to the user 302. The user 302 can select one or more physiological measurements such as, but not limited to, blood pressure, ECG, heart beat, body temperature, galvanic skin response/stress level, body water content, body fat content, etc. Next at a user interface screen 704 (FIG. 7B), instructions on how to hold and place the portable device 101 with respect to the user 302 is provided. A user interface screen 706 (FIG. 7C) provides additional instructions to achieve proper positioning and contact between the 
sensor for monitoring respiration and/or heart rate should be placed to said subject’s body as taught in Messerschmidt for interactive aid in proper positioning sensors to a particular part of the body to obtain accurate physiological measurements (Messerschmidt, [0045]).
Messerschmidt does not explicitly teach the sensor to be “wearable”.
Tran in the field of systems and methods for person monitoring teaches a personal monitoring system that consists of a mesh network with multiple portable physiological transducers such as heart and blood pressure monitors, pulse oximeter, ECG, etc. as seen in Fig 1. [0052]. Monitoring cameras are placed in various positions throughout the home of the individual to capture and transmit video for analysis and detection [0053]. The individual can wear one or more wearable sensors enclosed in a wrist-watch, belt, ring, clothing or other mounting providing physiological and vital sign assessment of the individual [0057-0059]. The obtained data undergoes various analysis using different software modules to provide statistics and indications of acceptable or alarming conditions that are saved on the base station server and accessible through wirelesses network communications to remote access individuals such as caregivers or hospitals [0054][0061-0064].
Since Xu has the hardware and software system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu to include a wearable sensor as taught in Tran since the wearable sensor “…is small, easily worn by the patient or wearer during periods of exercise or day-to-day activities, and non-invasively measures blood pressure can be done in a matter of seconds without affecting the patient or wearer. An on-board or remote processor can analyze the time-dependent measurements to 
The combinational teachings of Xu, Silver, Lukac, Messerschmidt and Tran provide enough teachings, suggestion or motivation for one of ordinary skill in the art to arrive at the limitations, “and by generating a restrictions map indicating placement restrictions, wherein places where the subject has wounds, scars, skin breakdown, bandages or equipment are subject to the placement restrictions to determine by use of the motion map and/or pulsatility map; and select from the determined one or more locations an optimum location based on a strength of movement and provide guidance information indicating the optimum location at which a wearable sensor for monitoring respiration and/or heart rate should be placed to said subject’s body”, to have a sensor that is “…small, easily worn by the patient or wearer during periods of exercise or day-to-day activities, and non-invasively measures blood pressure can be done in a matter of seconds without affecting the patient or wearer.” (Tran, [0022]), for “…respiration monitoring and motion compensation.” (Lukac, Section: Introduction) and interactive aid in proper positioning sensors to a particular part of the body to obtain accurate physiological measurements (Messerschmidt, [0045]).
Regarding Claim 11, the combination of references Xu, Silver, Lukac, Messerschmidt, and Tran substantially teach the claim limitations as noted above.
Xu further teaches: wherein said imaging unit comprises a camera, a range camera, a radar device or a scanner (Fig. 1, element 102, video imaging device, [0042]).
Regarding Claim 12, the combination of references Xu, Silver, Lukac, Messerschmidt, and Tran substantially teach the claim limitations as noted above.
Xu further teaches: wherein the instructions when executed by the processor, further cause the processor to acquire image data while the subject of a user is placing the sensor at the selected location at the subject’s body (Xu teaches a method for receiving the video time-sequential image frames of the regions monitored for physiological information analysis such as 
Xu does not teach: and wherein the system further comprises a image processor for checking, based on the acquired image data, when the wearable sensor is placed at the optimum location. 
Messerschmidt in the field of portable physiological measurement systems teaches a portable device that includes two sensors either attached to the device or positioned on a detachable unit (see Figs. 1A and 1B) on the same planar surface a fixed distance apart [0021-0022]. As seen from Fig 7A-D, “…a user interface screen 702 (FIG. 7A) at the portable device 101 provides measurement selection options to the user 302. The user 302 can select one or more physiological measurements such as, but not limited to, blood pressure, ECG, heart beat, body temperature, galvanic skin response/stress level, body water content, body fat content, etc. Next at a user interface screen 704 (FIG. 7B), instructions on how to hold and place the portable device 101 with respect to the user 302 is provided. A user interface screen 706 (FIG. 7C) provides additional instructions to achieve proper positioning and contact between the sensors/electrodes included in the portable device 101 and the user 302. The user interface screen 706 may be provided in response to an indication that one or more of the sensors/electrodes (corresponding to those measurements selected by the user 302 in the user interface screen 702) is not detecting physiological parameters or the detected signals are incorrect (out of range, too low signal, etc.). As an example, if contact with the first and/or second sensors 120, 122 is improper, a user interface screen 708 can be provided to the user 302 to interactively aid in proper positioning of the first and second sensors 120, 122 to a 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu to further comprises a image processor for checking, based on the acquired image data, when the wearable sensor is placed at the optimum location as taught in Messerschmidt for interactive aid in proper positioning sensors to a particular part of the body to obtain accurate physiological measurements (Messerschmidt, [0045]).
Messerschmidt does not explicitly teach the sensor to be “wearable”.
Tran in the field of systems and methods for person monitoring teaches a personal monitoring system that consists of a mesh network with multiple portable physiological 
Since Xu has the hardware and software system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu to include a wearable sensor as taught in Tran since the wearable sensor “…is small, easily worn by the patient or wearer during periods of exercise or day-to-day activities, and non-invasively measures blood pressure can be done in a matter of seconds without affecting the patient or wearer. An on-board or remote processor can analyze the time-dependent measurements to generate statistics on a patient or wearer's blood pressure (e.g., average pressures, standard deviation, beat-to-beat pressure variations)…” (Tran, [0022]). 
The combinational teachings of Xu, Messerschmidt and Tran provide enough teachings, suggestion or motivation for one of ordinary skill in the art to arrive at the limitations, “wherein the instructions when executed by the processor, further cause the processor to acquire image data while the subject of a user is placing the sensor at the selected location at the subject’s body and wherein the system further comprises a image processor for checking, based on the acquired image data, when the wearable sensor is placed at the optimum location”, to have a sensor that is “…small, easily worn by the patient or wearer during periods of exercise or day-to-day activities, and non-invasively measures blood pressure can be done in a matter of seconds without affecting the patient or wearer.” (Tran, [0022]), for interactive aid in proper positioning 
Regarding Claim 14, Xu teaches: A method for sensor position guidance, the method comprising: obtaining image data of at least a subject's body area showing motion of said body area (Fig. 1, element 102, video imaging device, “A processor integral to the video imaging device 102 receives video, processes the image frames in a manner as disclosed herein in real-time, and communicates signal(s) to display device 112 via antenna 110 or to one or more remote devices over network 101. The video imaging device may include wireless and wired elements and may be connected via other means such as coaxial cable, radio frequency, Bluetooth, or any other manner for communicating data.” [0043], Fig. 2, [0047]),
Regarding limitations, analyze the obtained image data by generating a motion map indicating a strength of motion in the body area and/or a pulsatility map indicating a strength of pulsatility in the body area, and by generating a restrictions map indicating placement restrictions, wherein places where the subject has wounds, scars, skin breakdown, bandages or equipment are subject to the placement restrictions to determine by use of the motion map and/or pulsatility map, one or more locations of the body area, not subject to the placement restrictions, showing maximal movement caused by respiration and/or heart beat based on a strength of motion and/or a strength of pulsatility in the body area; select as an optimum location, a point of maximal strength of motion in the motion map or a point of maximal strength of pulsatility in the pulsatility map and to provide guidance information indicating the optimum location, Xu teaches a method for receiving the video time-sequential image frames of the regions monitored for physiological information analysis such as heart rate variability and respiration rate [0046-0054], see Figs. 2-3. Extraction of the physiological signal and time interval of movement occurrences analysis is performed based on thresholds of the degree of movement for the physiological signal an alert indicator notification is sent when the desired physiological event being monitored has occurred [0056-0058]. This method is performed by the system depicted in Fig. 4, where regions of interest are extracted by the Region of Interest Isolator, the Time-Series Extractor receives the first isolated region of interest to generate time-series signal information and extracts physiological signals corresponding to the physiological function of the subject being monitored. The Motion Detection Processor  receives the second region of interest to identify time intervals where movement has occurred, which is processed to obtain physiological signals that are analyzed to obtain cardiac and/or respiratory signal information and determine whether a physiological event has occurred [0063-0065].).
Xu is silent with regards to a motion map and/or a pulsatility map.
Xu does not teach: determining, with a computer, one or more locations on a subject's body a placement of a wearable sensor on the subject's body based on computer-provided guidance information indicating an optimum location, determining, with the computer, an optimal wearable sensor placement on the subject's body based on the computer-provided guidance information from the determined one or more locations for monitoring respiration and/or heart rate, selecting from the determined one or more locations an optimum location based on a strength of movement.
Silver in the field of cardiac resuscitation teaches avoidance placement of a sensor directly on or over the spine using imaging of the spine provided to the posterior assembly [0105]; “..while the sensor casing and motion sensor may initially be contained within a portion of the electrode pad (e.g., a housing, recess or receptacle thereof), the sensor casing and motion sensor may be removable therefrom, so that the rescuer can place the sensor casing and motion sensor at any suitable location. For instance, it may be desirable for the sensor to be placed at a location away from the electrode pad (e.g., to avoid wounds, provide more accurate CPR measurements) and so the rescuer may have the ability to easily access the sensor for subsequent placement. Or, it may be desirable for only the sensor to be employed, without the electrode pad, hence, it would be beneficial for the rescuer to have the flexibility to take the sensor from the electrode pad and place the sensor where needed. In some cases, it 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Xu a restrictions map indicating placement restrictions as taught in Silver to place a sensor in a position in which it will move the least.
Silver is silent with regards to a motion map and/or a pulsatility map.
Lukac in the field of methods for patient monitoring teaches an approach using video sequence for extraction of respiration phases by a Lucas-Kanade method for obtaining velocities, signal to noise ratio calculation and respiration motion with correlation coefficient analysis is conducted. Figs. 1 shows SNR overlaid on a video frame where locations of high SNR indicate maximum movement and Fig. 4 respiration trajectories with maximum movement indicated (Sections: Introduction and Results). These figs are considered “motion map and/or a pulsatilty map” to meet the claim limitations.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Xu a motion map and/or a pulsatility map as taught in Lukac for “…respiration monitoring and motion compensation.” (Lukac, Section: Introduction).
Messerschmidt in the field of portable physiological measurement systems teaches a portable device that includes two sensors either attached to the device or positioned on a detachable unit (see Figs. 1A and 1B) on the same planar surface a fixed distance apart [0021-0022]. As seen from Fig 7A-D, “…a user interface screen 702 (FIG. 7A) at the portable device 101 provides measurement selection options to the user 302. The user 302 can select one or more physiological measurements such as, but not limited to, blood pressure, ECG, heart beat, body temperature, galvanic skin response/stress level, body water content, body fat content, etc. Next at a user interface screen 704 (FIG. 7B), instructions on how to hold and place the portable device 101 with respect to the user 302 is provided. A user interface screen 706 (FIG. 7C) provides additional instructions to achieve proper positioning and contact between the 
sensor for monitoring respiration and/or heart rate should be placed to said subject’s body as taught in Messerschmidt for interactive aid in proper positioning sensors to a particular part of the body to obtain accurate physiological measurements (Messerschmidt, [0045]).
Messerschmidt does not explicitly teach the sensor to be “wearable”.
Tran in the field of systems and methods for person monitoring teaches a personal monitoring system that consists of a mesh network with multiple portable physiological transducers such as heart and blood pressure monitors, pulse oximeter, ECG, etc. as seen in Fig 1. [0052]. Monitoring cameras are placed in various positions throughout the home of the individual to capture and transmit video for analysis and detection [0053]. The individual can wear one or more wearable sensors enclosed in a wrist-watch, belt, ring, clothing or other mounting providing physiological and vital sign assessment of the individual [0057-0059]. The obtained data undergoes various analysis using different software modules to provide statistics and indications of acceptable or alarming conditions that are saved on the base station server and accessible through wirelesses network communications to remote access individuals such as caregivers or hospitals [0054][0061-0064].
Since Xu has the hardware and software system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu to include a wearable sensor as taught in Tran since the wearable sensor “…is small, easily worn by the patient or wearer during periods of exercise or day-to-day activities, and non-invasively measures blood pressure can be done in a matter of seconds without affecting the patient or wearer. An on-board or remote processor can analyze the time-dependent measurements to 
Regarding Claim 15, Xu teaches: A tangible non-transitory computer-readable medium comprising instructions, which when executed by a processor, cause the processor to (“Various modules may designate one or more components which may, in turn, comprise software and/or hardware designed to perform the intended function. A plurality of modules may collectively perform a single function. Each module may have a specialized processor for executing machine readable program instructions which facilitate performance of the intended function. A module may comprise hardware such as an ASIC, electronic circuit, or special purpose processor. A plurality of modules may be executed by either a special purpose computer system or a plurality of computer systems in parallel. Connections between modules include both physical and logical connections. Modules may further comprise an operating system, drivers, device controllers, and other apparatuses some or all of which may be connected via a network.” [0067]):
obtain image data of at least a subject’s body area showing motion of said body area (Fig. 1, element 102, video imaging device, “A processor integral to the video imaging device 102 receives video, processes the image frames in a manner as disclosed herein in real-time, and communicates signal(s) to display device 112 via antenna 110 or to one or more remote devices over network 101.” [0043]; “At step 202, receive a video captured of a first and second region of interest of a subject being monitored for a desired physiological function. The video is captured by a video imaging device. The video comprises a plurality of time-sequential image frames. The first region is an area of exposed skin wherein a desired signal corresponding to the physiological function can be registered. The second region is an area where a movement by the subject is likely to induce motion artifacts into the signal.” [0047], “…Motion Detection Processor 406 receives the isolated second region from Region of Interest Isolator 403 and, by processing pixels of the isolated second region, proceeds to identify time intervals where a 
Regarding limitations, analyze the obtained image data by generating a motion map indicating a strength of motion in the body area and/or a pulsatility map indicating a strength of pulsatility in the body area, and by generating a restrictions map indicating placement restrictions, wherein places where the subject has wounds, scars, skin breakdown, bandages or equipment are subject to the placement restrictions to determine by use of the motion map and/or pulsatility map, one or more locations of the body area, not subject to the placement restrictions, showing maximal movement caused by respiration and/or heart beat based on a strength of motion and/or a strength of pulsatility in the body area; select as an optimum location, a point of maximal strength of motion in the motion map or a point of maximal strength of pulsatility in the pulsatility map and to provide guidance information indicating the optimum location, Xu teaches a method for receiving the video time-sequential image frames of the regions monitored for physiological information analysis such as heart rate variability and respiration rate [0046-0054], see Figs. 2-3. Extraction of the physiological signal and time interval of movement occurrences analysis is performed based on thresholds of the degree of movement for the physiological signal an alert indicator notification is sent when the desired physiological event being monitored has occurred [0056-0058]. This method is performed by the system depicted in Fig. 4, where regions of interest are extracted by the Region of Interest Isolator, the Time-Series Extractor receives the first isolated region of interest to generate time-series signal information and extracts physiological signals corresponding to the physiological function of the subject being monitored. The Motion Detection Processor  receives the second region of interest to identify time intervals where movement has occurred, which is processed to obtain physiological signals that are analyzed to obtain cardiac and/or respiratory signal information and determine whether a physiological event has occurred [0063-0065].)

Xu does not teach: placement restrictions, and by generating a restrictions map indicating placement restrictions, wherein places where the subject has wounds, scars, skin breakdown, bandages or equipment are subject to the placement restrictions to determine by use of the motion map and/or pulsatility map; and select from the determined one or more locations an optimum location based on a strength of movement and provide guidance information indicating the optimum location at which a wearable sensor for monitoring respiration and/or heart rate should be placed to said subject’s body.
Silver in the field of cardiac resuscitation teaches avoidance placement of a sensor directly on or over the spine using imaging of the spine provided to the posterior assembly [0105]; “..while the sensor casing and motion sensor may initially be contained within a portion of the electrode pad (e.g., a housing, recess or receptacle thereof), the sensor casing and motion sensor may be removable therefrom, so that the rescuer can place the sensor casing and motion sensor at any suitable location. For instance, it may be desirable for the sensor to be placed at a location away from the electrode pad (e.g., to avoid wounds, provide more accurate CPR measurements) and so the rescuer may have the ability to easily access the sensor for subsequent placement. Or, it may be desirable for only the sensor to be employed, without the electrode pad, hence, it would be beneficial for the rescuer to have the flexibility to take the sensor from the electrode pad and place the sensor where needed. In some cases, it may be desirable for the sensor to be removed from the electrode pad and placed on the surface (e.g., backboard, mattress, gurney) on which the patient resides.” [0116].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Xu a restrictions map indicating placement restrictions as taught in Silver to place a sensor in a position in which it will move the least.
Silver is silent with regards to a motion map and/or a pulsatility map.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Xu a motion map and/or a pulsatility map as taught in Lukac for “…respiration monitoring and motion compensation.” (Lukac, Section: Introduction).
Messerschmidt in the field of portable physiological measurement systems teaches a portable device that includes two sensors either attached to the device or positioned on a detachable unit (see Figs. 1A and 1B) on the same planar surface a fixed distance apart [0021-0022]. As seen from Fig 7A-D, “…a user interface screen 702 (FIG. 7A) at the portable device 101 provides measurement selection options to the user 302. The user 302 can select one or more physiological measurements such as, but not limited to, blood pressure, ECG, heart beat, body temperature, galvanic skin response/stress level, body water content, body fat content, etc. Next at a user interface screen 704 (FIG. 7B), instructions on how to hold and place the portable device 101 with respect to the user 302 is provided. A user interface screen 706 (FIG. 7C) provides additional instructions to achieve proper positioning and contact between the sensors/electrodes included in the portable device 101 and the user 302. The user interface screen 706 may be provided in response to an indication that one or more of the sensors/electrodes (corresponding to those measurements selected by the user 302 in the user interface screen 702) is not detecting physiological parameters or the detected signals are incorrect (out of range, too low signal, etc.). As an example, if contact with the first and/or second sensors 120, 122 is improper, a user interface screen 708 can be provided to the user 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu to select from the determined one or more locations an optimum location based on a strength of movement and provide guidance information indicating the optimum location at which a sensor for monitoring respiration and/or heart rate should be placed to said subject’s body as taught in Messerschmidt for interactive aid in proper positioning sensors to a particular part of the body to obtain accurate physiological measurements (Messerschmidt, [0045]).

Tran in the field of systems and methods for person monitoring teaches a personal monitoring system that consists of a mesh network with multiple portable physiological transducers such as heart and blood pressure monitors, pulse oximeter, ECG, etc. as seen in Fig 1. [0052]. Monitoring cameras are placed in various positions throughout the home of the individual to capture and transmit video for analysis and detection [0053]. The individual can wear one or more wearable sensors enclosed in a wrist-watch, belt, ring, clothing or other mounting providing physiological and vital sign assessment of the individual [0057-0059]. The obtained data undergoes various analysis using different software modules to provide statistics and indications of acceptable or alarming conditions that are saved on the base station server and accessible through wirelesses network communications to remote access individuals such as caregivers or hospitals [0054][0061-0064].
Since Xu has the hardware and software system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu to include a wearable sensor as taught in Tran since the wearable sensor “…is small, easily worn by the patient or wearer during periods of exercise or day-to-day activities, and non-invasively measures blood pressure can be done in a matter of seconds without affecting the patient or wearer. An on-board or remote processor can analyze the time-dependent measurements to generate statistics on a patient or wearer's blood pressure (e.g., average pressures, standard deviation, beat-to-beat pressure variations)…” (Tran, [0022]). 


Regarding Claim 16, the combination of references Xu, Silver, Lukac, Messerschmidt, and Tran substantially teach the claim limitations as noted above.
Xu further teaches: wherein the instructions when executed by the processor, further cause the processor to: determine the one or more locations of the body area showing maximal 
Xu is silent with regards to a motion map and/or a pulsatility map.
Lukac in the field of methods for patient monitoring teaches an approach using video sequence for extraction of respiration phases by a Lucas-Kanade method for obtaining velocities, signal to noise ratio calculation and respiration motion with correlation coefficient analysis is conducted. Figs. 1 shows SNR overlaid on a video frame where locations of high SNR indicate maximum movement and Fig. 4 respiration trajectories with maximum movement indicated (Sections: Introduction and Results). These figs are considered “motion map and/or a pulsatilty map” to meet the claim limitations.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Xu a motion map and/or a pulsatility map as taught in Lukac for “…respiration monitoring and motion compensation.” (Lukac, Section: Introduction).
Regarding Claim 20, the combination of references Xu, Silver, Lukac, Messerschmidt, and Tran substantially teach the claim limitations as noted above.
Xu does not explicitly teach: wherein the instructions, when executed by the processor, further cause the processor to receive said guidance information and for indicating the selected location to a user based on said guidance information. 
Messerschmidt in the field of portable physiological measurement systems teaches a portable device that includes two sensors either attached to the device or positioned on a detachable unit (see Figs. 1A and 1B) on the same planar surface a fixed distance apart [0021-
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor instructions in Xu such that, the processor receives said guidance information and for indicating the selected location to a user based on said guidance information as taught in Messerschmidt for interactive aid in proper positioning sensors to a particular part of the body to obtain accurate physiological measurements (Messerschmidt, [0045]).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Silver, Lukac, Messerschmidt, and Tran as applied to claims 7 and 10 above, respectively, and further in view of Robertson (U.S. 20110144451, June 16, 2011)(hereinafter, “Robertson”).
Regarding Claim 8, the combination of references Xu, Silver, Lukac, Messerschmidt, and Tran substantially teach the claim limitations as noted above.
Xu further teaches: further comprising a display configured to indicate the selected location in image and/or text form ((“The workstation 412 is shown comprising a computer case housing a motherboard, CPU, memory, interface, storage device, and a communications link such as a network card. The workstation is also shown having a display device 413 such as a CRT, LCD, or touchscreen display. An alphanumeric keyboard 414 and a mouse 415 effectuate a user input. It should be appreciated that the workstation has an operating system and other specialized software configured to display a variety of numeric values, text, scroll bars, pull-down menus with user selectable options, and the like, for entering, selecting, or modifying 
Xu does not teach: the indication as a projection on an image of the subject's body.
Robertson in the field of telemedicine systems teaches: “…the tele-medicine platform 101 is configured to enable the medical professional to precisely indicate to the patient where the sensor 105 should be situated on the patient. According to certain embodiments, a projection device 113, under the control of the user device 107 of the medical professional can specify a mark (or other indicia) as an image that is projected onto the user to indicate the position where the medical device or sensor 105 is to be positioned. The telemedicine platform 101 can receive position data via the user device 107 that corresponds to the mark, which is specified by the medical professional. The telemedicine platform 109 can capture measurement data from the medical device 105, which is coupled to the user at the projected mark. Once situated, the sensor or measurement data is collected by the user device 103 and transmitted to the platform 101 and then relayed to the device 107 of the medical professional for diagnosis or examination. The medical measurement data can be stored in the medical database 111. In one exemplary embodiment of the telemedicine platform 101, the medical professional (e.g., doctor) would be able to view, on their computer display, the image of the patient as captured by a 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display indication of Xu to be as a projection on an image of the subject's body as taught in Robertson “…to enable the medical professional to precisely indicate to the patient where the sensor 105 should be situated on the patient.” (Robertson, [0017]).
Regarding Claim 13, the combination of references Xu, Messerschmidt, Tran and Silver substantially teach the claim limitations as noted above.
Xu does not teach: further comprising a projection unit comprising a laser pointer, light source or beamer, the projection unit being configured to project an indicator at the selected location onto the subject’s body.
Robertson in the field of telemedicine systems teaches: “…the tele-medicine platform 101 is configured to enable the medical professional to precisely indicate to the patient where the sensor 105 should be situated on the patient. According to certain embodiments, a projection device 113, under the control of the user device 107 of the medical professional can specify a mark (or other indicia) as an image that is projected onto the user to indicate the 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu to further comprise a projection unit comprising a laser pointer, light source or beamer, the projection unit being configured to project an indicator at the selected location onto the subject’s body as taught in Robertson “…to enable the medical professional to precisely indicate to the patient where the sensor 105 should be situated on the patient.” (Robertson, [0017]).

Claims 4-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Silver, Lukac, Messerschmidt, and Tran and Shaw et. al. (20060058590, March 16, 2006)(hereinafter, “Shaw”).
Regarding Claim 4, the combination of references Xu, Silver, Lukac, Messerschmidt, and Tran substantially teach the claim limitations as noted above.
Xu further teaches: further comprising a subject data input comprising an interface, and configured to obtain subject-related data (“The workstation 412 is shown comprising a computer case housing a motherboard, CPU, memory, interface, storage device, and a communications link such as a network card. The workstation is also shown having a display device 413 such as a CRT, LCD, or touchscreen display. An alphanumeric keyboard 414 and a mouse 415 effectuate a user input. It should be appreciated that the workstation has an operating system and other specialized software configured to display a variety of numeric values, text, scroll bars, pull-down menus with user selectable options, and the like, for entering, selecting, or modifying information. The workstation has a removable media 416 and implements an external database 417 wherein various records are stored. Although the database is shown as an external device, the database may be internal to computer case mounted on a hard disk housed therein. Records stored in the database can be indexed, searched, and retrieved in response to a query. Patient information can be stored to any of the records in the database and used for physiological event monitoring. Any of the modules and processing units of FIG. 4 are in communication with the workstation via pathways (not shown) and may further be in communication with one or more remote devices over network 101 including video imaging device 102. It should be appreciated that some or all of the functionality performed by any of the modules of the processing system 400 may be performed, in whole or in part, by components internal to the workstation.” [0066])

Shaw in the field of systems and methods for patient monitoring teaches, a method for capturing images of a plurality of regions of interests [0142] for motion detection using neural networks and fuzzy mathematics and measuring real-time correlation between patient and nurse as well as detecting motion movement of the patient for the ROIs and corresponding an agitation indicator based on the motion, where larger amounts of motion equates to higher agitation and lower amounts of motion equates to low agitation [0144-0154]. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu to further comprise a subject data input configured to obtain subject-related data comprising comfort levels for different locations of the subject's body indicating the subject's comfort as taught in Shaw to provide a “…method of physiologically quantifying patient agitation based on reliable, objective digital imaging-based motion sensing.” (Shaw, [0174]).
Regarding Claim 5, the combination of references Xu, Silver, Lukac, Messerschmidt, and Tran substantially teach the claim limitations as noted above.
Xu does not teach: wherein the instructions, when executed by the processor, further cause the processor to determine, from the obtained image data, comfort levels for different locations of the subject's body indicating the subject's comfort and/or placing a wearable sensor at the respective location.
Shaw in the field of systems and methods for patient monitoring teaches, a method for capturing images of a plurality of regions of interests [0142] for motion detection using neural networks and fuzzy mathematics and measuring real-time correlation between patient and nurse as well as detecting motion movement of the patient for the ROIs and corresponding an 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu to determine, from the obtained image data, comfort levels for different locations of the subject's body indicating the subject's comfort as taught in Shaw to provide a “…method of physiologically quantifying patient agitation based on reliable, objective digital imaging-based motion sensing.” (Shaw, [0174]).
Shaw does not teach, and/or placing a wearable sensor at the respective location.
Messerschmidt in the field of portable physiological measurement systems teaches a portable device that includes two sensors either attached to the device or positioned on a detachable unit (see Figs. 1A and 1B) on the same planar surface a fixed distance apart [0021-0022]. As seen from Fig 7A-D, “…a user interface screen 702 (FIG. 7A) at the portable device 101 provides measurement selection options to the user 302. The user 302 can select one or more physiological measurements such as, but not limited to, blood pressure, ECG, heart beat, body temperature, galvanic skin response/stress level, body water content, body fat content, etc. Next at a user interface screen 704 (FIG. 7B), instructions on how to hold and place the portable device 101 with respect to the user 302 is provided. A user interface screen 706 (FIG. 7C) provides additional instructions to achieve proper positioning and contact between the sensors/electrodes included in the portable device 101 and the user 302. The user interface screen 706 may be provided in response to an indication that one or more of the sensors/electrodes (corresponding to those measurements selected by the user 302 in the user interface screen 702) is not detecting physiological parameters or the detected signals are incorrect (out of range, too low signal, etc.). As an example, if contact with the first and/or second sensors 120, 122 is improper, a user interface screen 708 can be provided to the user 302 to interactively aid in proper positioning of the first and second sensors 120, 122 to a particular portion of the user's 302 body to obtain an accurate blood pressure measurement. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu to placing a sensor at the respective location as taught in Messerschmidt for interactive aid in proper positioning sensors to a particular part of the body to obtain accurate physiological measurements (Messerschmidt, [0045]).
Messerschmidt does not explicitly teach the sensor to be “wearable”.
Tran in the field of systems and methods for person monitoring teaches a personal monitoring system that consists of a mesh network with multiple portable physiological transducers such as heart and blood pressure monitors, pulse oximeter, ECG, etc. as seen in Fig 1. [0052]. Monitoring cameras are placed in various positions throughout the home of the 
Since Xu has the hardware and software system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu to include a wearable sensor as taught in Tran since the wearable sensor “…is small, easily worn by the patient or wearer during periods of exercise or day-to-day activities, and non-invasively measures blood pressure can be done in a matter of seconds without affecting the patient or wearer. An on-board or remote processor can analyze the time-dependent measurements to generate statistics on a patient or wearer's blood pressure (e.g., average pressures, standard deviation, beat-to-beat pressure variations)…” (Tran, [0022]). 
The combinational teachings of Xu, Silver, Lukac, Shaw, Messerschmidt and Tran provide enough teachings, suggestion or motivation for one of ordinary skill in the art to arrive at the limitations wherein the instructions, when executed by the processor, further cause the processor to determine, from the obtained image data, comfort levels for different locations of the subject's body indicating the subject's comfort and/or placing a wearable sensor at the respective location to provide a “…method of physiologically quantifying patient agitation based on reliable, objective digital imaging-based motion sensing.” (Shaw, [0174]) and have a sensor that is “…small, easily worn by the patient or wearer during periods of exercise or day-to-day activities, and non-invasively measures blood pressure can be done in a matter of seconds without affecting the patient or wearer.” (Tran, [0022]), for interactive aid in proper positioning 
Regarding Claim 6, the combination of references Xu, Silver, Lukac, Messerschmidt, Tran and Shaw substantially teach the claim limitations as noted above.
Regarding limitations: wherein the instructions, when executed by the processor, further cause the processor to select from the determined one or more locations an optimum location based on a strength of movement and the comfort levels, Xu teaches a method for receiving the video time-sequential image frames of the regions monitored for physiological information analysis such as heart rate variability and respiration rate. Extraction of the physiological signal and time interval of movement occurrences analysis is performed based on thresholds of the degree of movement for the physiological signal an alert indicator notification is sent when the desired physiological event being monitored has occurred [0046-0058]. This method is performed by the system depicted in Fig. 4. The outputs from the signal analyzer, element 408, and monitor sub-system, element 409 are considered the “guidance output”.
Xu does not teach comfort levels.
Shaw in the field of systems and methods for patient monitoring teaches, a method for capturing images of a plurality of regions of interests [0142] for motion detection using neural networks and fuzzy mathematics and measuring real-time correlation between patient and nurse as well as detecting motion movement of the patient for the ROIs and corresponding an agitation indicator based on the motion, where larger amounts of motion equates to higher agitation and lower amounts of motion equates to low agitation [0144-0154]. 
Since Xu has the hardware and software capabilities necessary, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Xu a method to determine the subject's comfort levels as taught in Shaw to provide a “…method of physiologically quantifying patient agitation based on reliable, objective digital imaging-based motion sensing.”. This combined image based method would allow for the intended usage 
Regarding Claim 18, the combination of references Xu, Silver, Lukac, Messerschmidt, and Tran substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the instructions, when executed by the processor, further cause the processor to determine, from the obtained image data, comfort levels for different locations of the subject's body indicating the subject's comfort and/or placing a wearable sensor at the respective location, is substantially similar in scope with corresponding limitations recited in Claim 5 and is therefore, rejected under the same rationale
Regarding Claim 19, the combination of references Xu, Silver, Lukac, Messerschmidt, Tran and Shaw substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the instructions, when executed by the processor, further cause the processor to select from the determined one or more locations an optimum location based on a strength of movement and the comfort levels, is substantially similar in scope with corresponding limitations recited in Claim 6 and is therefore, rejected under the same rationale

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. With regards to Applicant’s arguments regarding reference Silver not teaching, a restrictions map indicating placement restrictions, Examiner respectfully disagrees. Applicant specification PG-PUB [0043] states, “Alternatively, the analyzer 41 is configured to determine, from the obtained image data, such comfort levels or restrictions in sensor placement. For instance, places where the subject has wounds, scars, bandages or other equipment can generally be detected by use of image processing methods.” In the above office action citations [0105][0116] of Silver teaches 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793          

/JONATHAN CWERN/Primary Examiner, Art Unit 3793